Case 20-00713-NGH         Doc 21     Filed 08/15/20 Entered 08/15/20 10:42:38           Desc Main
                                    Document      Page 1 of 3



GARY L. RAINSDON
BANKRUPTCY TRUSTEE
P.O. BOX 506
TWIN FALLS, ID 83303
PHONE: (208) 734-1180
FAX: (208) 734-2783
trustee@filertel.com

                           UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF IDAHO
In Re:
                                               )        CHAPTER 12
JLJ FARMS, LLC,                                )
                                               )        CASE NO. 20-00713-TLM
                                               )
                               Debtor.         )

  Chapter 12 Standing Trustee’s Recommendation on Motion Seeking Interim and Final
  Authority to Use Cash Collateral and Application for Authority to Grant Lien and other
                        Relief; and Notice of Time for Objections

1. Summary Recommendation – The Chapter 12 Trustee will recommend approval of interim

   use of cash collateral through September 22, 2020, as identified in Debtors’ Motion Seeking

   Interim and Final Authority to Use Cash Collateral and Application for Authority to Grant Lien

   and other Relief; and Notice of Time for Objections (“Motion”). See Docket No. 16.

         a. Trustee understands Zions Bank, the creditor claiming a first lien on Debtor’s crops and

            equipment, will not oppose interim use of cash collateral in amounts and under

            conditions to be addressed at the hearing scheduled for August 17, 2020.

         b. Trustee understands Debtor is not seeking authority to pay post-petition taxes or to

            honor pre-petition checks. See Docket No. 16, at page 1.

         c. Trustee understands Debtor has a crop in the field which needs cared for to avoid

            irreparable harm, and that some expenses need to be paid prior to the time scheduled

            for the final hearing on cash collateral.




                                                                                                   1
Case 20-00713-NGH        Doc 21     Filed 08/15/20 Entered 08/15/20 10:42:38            Desc Main
                                   Document      Page 2 of 3



       d. Based on the schedules filed by Debtor, Trustee believes secured creditors are

           adequately covered by collateral to the extent liens are properly perfected, and interim

           use of cash collateral, under an approved budget should provide new value from a

           maturing crop to offset the cash collateral used.

2. Eligibility – Trustee has not yet received copies of the financial documents necessary to

   determine if Debtor is eligible to be a Debtor in Chapter 12, but has not seen anything so far

   which would disqualify Debtor.

3. Feasibility – The interim budget request is small in comparison to the projected income.

4. Liquidation Analysis – Debtor represents that sufficient assets exist to provide payment in full

   of all debts.

5. Monthly Reports – No Monthly Reports are due yet.

6. Property Insurance Coverage – Debtor has not yet provided documentation of insurance

   coverage on equipment and buildings. Proof of insurance should be a condition of use of cash

   collateral.

7. Creditor Objection – At this time, no creditor has objected to the motion. Trustee understands

   Zions Bank will support interim use of cash collateral under typical conditions.

   Dated: August 15, 2020.


                                                                    /s/
                                                                      Gary L. Rainsdon, Trustee




                                                                                                      2
Case 20-00713-NGH          Doc 21    Filed 08/15/20 Entered 08/15/20 10:42:38              Desc Main
                                    Document      Page 3 of 3


                              CERTIFICATE OF MAILING


       I hereby certify that on August 15, 2020, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:

   •   Patrick John Geile pgeile@foleyfreeman.com,
       abennett@foleyfreeman.com;r59345@notify.bestcase.com
   •   David Henry Leigh dleigh@rqn.com, swilliams@rqn.com;docket@rqn.com
   •   Michael D Mayfield mmayfield@rqn.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov

      AND I FURTHER CERTIFY that on such date, I served the foregoing on the following
non- CM/ECF Registered Participants in the manner indicated:

       First Class Mail:

       JLJ Farms, LLC
       29862 Emmett Road
       Caldwell, ID 83607

       Via certified mail, return receipt requested, addressed as follows:

       None
                                                     By: /s/
                                                               Gary L. Rainsdon, Trustee




                                                                                                    3
